Citation Nr: 1232431	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO. 11-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to December 1945 and from October 1950 to November 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran and his daughter testified at a hearing in August 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a back disability that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's back disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with degenerative disc disease, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. At his August 2012 hearing, he testified that while he was stationed at Camp Elliott, he and other soldiers participated in a training exercise where they were required to carry a telephone pole and lift it from shoulder to shoulder. He stated that he injured his back during the exercise and was hospitalized for ten days at Camp Elliott. This satisfies the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

In January 2012, the Veteran underwent a VA fee-based examination. He was diagnosed with kyphosis of the dorsal spine, multilevel spondylosis of the lumbar spine, mild compression of the L1 and L2 vertebral bodies, and degenerative disc disease. At the examination, he reported hurting his back during a training exercise where he carried a telephone pole. The examiner concluded that the Veteran's back disability was not due to service because his current diagnoses reflected severe back problems including multilevel compression deformities and compression fractures of T8 through T10, which caused kyphosis. The examiner reasoned that if the Veteran's in service injury had caused these severe disabilities, he would not have continued to function without significant problems. The examiner noted that the Veteran currently had compression fractures and that it was "very unlikely" that this specific injury occurred in service. In support of his opinion, examiner noted that an October 1950 service treatment record (STR) from the Veteran's second period of service noted a normal spine. 

The examiner did not consider whether the Veteran's claimed in-service injury progressed over the course of his lifetime and instead opined exclusively as to whether the Veteran's current disabilities could have occurred in service. 

The Veteran's service treatment records (STRs) from his first period of service are unavailable. His service personnel records show that he was stationed at Camp Elliott immediately after he enlisted. 

The Veteran has consistently reported that he hurt his back at Camp Elliott during a training exercise where he carried a telephone pole with other soldiers. He stated this in an April 2009 letter, his December 2009 Notice of Disagreement, and in his March 2011 VA Form 9. In August 2012, he testified that after his hospitalization at Camp Elliott, he became an amphibious truck driver. His service personnel records confirm that he was assigned to an amphibious tractor company after he completed basic training. The Veteran testified that after his initial injury, the bouncing of the amphibious trucks caused him to have back pain. He testified that since service, he has continually experienced symptoms from his back disabilities. The Veteran's daughter testified that throughout her life, the Veteran complained about back problems. She stated that her mother would rub the Veteran's back with ointment when he came home from work. The Veteran and his daughter are competent to describe observable symptoms such as back pain. Layno v. Brown, 6 Vet. App. 465 (1994). 

Based on the consistency of the Veteran's assertions regarding his in-service injury and his service personnel records which confirm he was stationed at Camp Elliott and later served as an amphibious truck driver, the Board finds the Veteran and his daughter's statements regarding continuity of symptomatology to be credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Board finds that the Veteran and his daughter's competent, credible testimony and the Veteran's consistent description of his in service injury outweighs the findings of the January 2012 VA examiner, who did not have access to service treatment records and did not consider the Veteran's assertion of continuity of symptoms. Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). Service connection is warranted in this case because of competent, credible assertions of continuity of symptomatology. 38 C.F.R. § 3.303(b). 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).





ORDER

Service connection for a back disability is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


